Notice of Pre-AIA  or AIA  Status
The present application, filed after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2003/0063844 A1.
	Claim 1:  '844 discloses an optical module for transmitting light to an end surface of an optical transmission member and/or receiving light from the end surface of the optical transmission member, the optical module comprising (see mainly fig. 4; some unlabeled parts of fig. 4 are labeled in figs. 1 and 1A): 
a substrate (the printed circuit board mentioned in [0044]); 
a photoelectric conversion element 36 disposed on the substrate; 
54 for optically coupling the photoelectric conversion element and the end surface of the optical transmission member 18; 
a supporting member 12 that supports the optical receptacle in a state where the substrate and the optical receptacle are spaced apart from each other; and 
a ferrule 20 for holding the optical transmission member, 
wherein the optical receptacle 54 includes: 
a first optical surface (the left surface of 54 as oriented in fig. 4, which faces 36) that allows incidence of transmission light emitted by the photoelectric conversion element, or emits, toward the photoelectric conversion element, reception light that has been emitted from the end surface of the optical transmission member and has passed through an inside of the optical receptacle, and 
a second optical surface (the top surface of 54 as oriented in fig. 4, which faces ferrule 20) that emits, toward the optical transmission member, the transmission light that has been emitted by the photoelectric conversion element and has passed through the inside of the optical receptacle, or allows incidence of the reception light emitted from the optical transmission member, and 


	Claim 2:  The supporting member 12 includes an opening (the uppermost opening as oriented in fig. 4) that is open in a surface of the supporting member facing the ferrule, and 
the ferrule is larger than the opening at least in one direction orthogonal to an optical axis of the second optical surface.
Claim 3:  The supporting member includes a positioning part 52 for determining a position of the optical receptacle.
Claim 4:  The positioning part 52 is a recess formed in the supporting member, and 
an inner surface of the recess is in contact with one or both of a front surface of the optical receptacle and a rear surface of the optical receptacle located opposite the front surface in the optical receptacle, the front surface being the surface of the optical receptacle on which the second optical surface is disposed.

Claim 6:  The ferrule is disposed at a position in a direction along the optical axis of the second optical surface, the position being where optical coupling efficiency of the end surface of the optical transmission member and the photoelectric conversion element 36 at a time when the optical transmission member is disposed in the ferrule has a maximum value or is lower than the maximum value by at most 1 dB ([0033] states that the alignment loss should be below about 0.5 dB).
Claim 7:  The optical module according to claim 1, wherein the optical receptacle further includes a reflective surface (this corresponds to the surface on which filter 62 is deposited in the fig. 3 embodiment) that reflects, toward the second optical surface, the transmission light incident on the first optical surface, or reflects, toward the first optical surface, the reception light incident on the second optical surface (depicted in fig. 4 as a downward dot-dash ray being deflected into a leftward dashed ray).
Claim 8:  '844 discloses a method for producing the optical module according to claim 1, the method comprising: 
fixing the optical receptacle and the supporting member to each other; 

adhering the supporting member and the ferrule to each other without adhering the optical receptacle and the ferrule to each other in a state where the surface of the optical receptacle on which the second optical surface is disposed and the ferrule are not in contact with each other.

Claims 1, 3-5, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2004/0208601 A1.
Claim 1:  '601 discloses an optical module for transmitting light to an end surface of an optical transmission member and/or receiving light from the end surface of the optical transmission member, the optical module comprising: 
a substrate 600 (fig. 6D); 
a photoelectric conversion element 202 or 204 disposed on the substrate; 
an optical receptacle 206 or 206' (see figs. 2A-2B) for optically coupling the photoelectric conversion element and the end surface of the optical transmission member 102; 
200 that supports the optical receptacle in a state where the substrate and the optical receptacle are spaced apart from each other; and 
a ferrule for holding the optical transmission member, 
wherein the optical receptacle 206 or 206' includes: 
a first optical surface (facing the lower right as oriented in figs. 2A-2B) that allows incidence of transmission light emitted by the photoelectric conversion element 202 (in fig. 2A) or emits, toward the photoelectric conversion element 204, reception light that has been emitted from the end surface of the optical transmission member and has passed through an inside of the optical receptacle (in fig. 2B), and 
a second optical surface (facing the upper left in figs. 2A-2B) that emits, toward the optical transmission member, the transmission light that has been emitted by the photoelectric conversion element 202 and has passed through the inside of the optical receptacle (in fig. 2A), or allows incidence of the reception light emitted from the optical transmission member (in fig. 2B), and 
wherein the ferrule 208 is adhered to the supporting member 200 ([0045]-[0046]) but is not adhered to the optical receptacle, the 

	Claim 3:  The supporting member 200 includes a positioning part (a slot, [0026]-[0027]) for determining a position of the optical receptacle.
	Claim 4:  The positioning part is a recess formed in the supporting member, and 
an inner surface of the recess is in contact with one or both of a front surface of the optical receptacle and a rear surface of the optical receptacle located opposite the front surface in the optical receptacle, the front surface being the surface of the optical receptacle on which the second optical surface is disposed.
Claim 5:  The inner surface of the recess is further in contact with a right side surface and a left side surface of the optical receptacle.
	Claim 8:  '601 discloses a method for producing the optical module according to claim 1, the method comprising: 
fixing the optical receptacle and the supporting member to each other; 

adhering the supporting member and the ferrule to each other without adhering the optical receptacle and the ferrule to each other in a state where the surface of the optical receptacle on which the second optical surface is disposed and the ferrule are not in contact with each other.

Claims 1, 3, and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5023447.
Claim 1:  '447 discloses an optical module for transmitting light to an end surface of an optical transmission member and/or receiving light from the end surface of the optical transmission member, the optical module comprising (see mainly fig. 7): 
a substrate 71; 
a photoelectric conversion element 72 disposed on the substrate; 
an optical receptacle 82 for optically coupling the photoelectric conversion element and the end surface of the optical transmission member 80; 
85 that supports the optical receptacle in a state where the substrate and the optical receptacle are spaced apart from each other; and 
a ferrule 74 for holding the optical transmission member, 
wherein the optical receptacle includes: 
a first optical surface (a portion along the bottom side of 82 as oriented in fig. 7) that allows incidence of transmission light emitted by the photoelectric conversion element, or emits, toward the photoelectric conversion element, reception light that has been emitted from the end surface of the optical transmission member and has passed through an inside of the optical receptacle, and 
a second optical surface (a portion along the right side of 82 as oriented in fig. 7) that emits, toward the optical transmission member, the transmission light that has been emitted by the photoelectric conversion element and has passed through the inside of the optical receptacle, or allows incidence of the reception light emitted from the optical transmission member, and 
wherein the ferrule 74 is adhered to the supporting member 85 (col. 7 lns. 14-20) but is not adhered to the optical receptacle, the ferrule being adhered to the supporting member to be spaced apart 

	Claim 3:  The supporting member 85 includes a positioning part 85a for determining a position of the optical receptacle 82.
	Claim 7:  The optical receptacle 82 further includes a reflective surface (on which 83 is formed) that reflects, toward the second optical surface, the transmission light incident on the first optical surface, or reflects, toward the first optical surface, the reception light incident on the second optical surface (see the dashed ray paths in fig. 7).
	Claim 8:  '447 discloses a method for producing the optical module according to claim 1, the method comprising: 
fixing the optical receptacle and the supporting member to each other; 
fixing the supporting member to which the optical receptacle is fixed and the substrate to each other in a state where the substrate and the optical receptacle are spaced apart from each other; and 
adhering the supporting member and the ferrule to each other without adhering the optical receptacle and the ferrule to each other in a state .

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0232737 A1 in view of US 2004/0208601 A1 (applied above) or US 2004/0101258 A1.
Claim 1:  '737 discloses an optical module for transmitting light to an end surface of an optical transmission member and/or receiving light from the end surface of the optical transmission member, the optical module comprising (see mainly figs. 1, 4A-4B, 8, and 10): 
a substrate 12; 
a photoelectric conversion element 15 disposed on the substrate (in fig. 10 laser diode module 15 is mounted on sub-board 102 which is in turn mounted on circuit board 12); 
an optical receptacle 16 for optically coupling the photoelectric conversion element and the end surface of the optical transmission member 81; 
a supporting member 1 that supports the optical receptacle 16 in a state where the substrate and the optical receptacle are spaced apart from each other (in fig. 10 sub-board 102 is between substrate 12 and optical receptacle 16); and 
a ferrule 82 for holding the optical transmission member 81 (fig. 8), 
wherein the optical receptacle 16 includes: 
76 is disposed, see e.g. figs. 4B and 7) that allows incidence of transmission light emitted by the photoelectric conversion element, or emits, toward the photoelectric conversion element, reception light that has been emitted from the end surface of the optical transmission member and has passed through an inside of the optical receptacle, and 
a second optical surface (the front surface 71f on which lens array 72 is disposed) that emits, toward the optical transmission member, the transmission light that has been emitted by the photoelectric conversion element and has passed through the inside of the optical receptacle, or allows incidence of the reception light emitted from the optical transmission member, and 
wherein the ferrule 82 is not adhered to the optical receptacle 16, and is spaced apart from a surface of the optical receptacle on which the second optical surface is disposed (given that the front wall 3 of the supporting member 1 is between ferrule 82 and front surface 71f, see e.g. fig. 8). 
'737 does not specifically disclose that the ferrule 82 is adhered to the supporting member 1.  It was known in the art that a ferrule can be adhered 82 to the supporting member 1 in the '737 device with predictable results.  Accordingly it would have been obvious to a skilled person before the effective filing date of claim 1 to do so.  A motivation would have been the desire to obtain a more permanent attachment, for example to resist accidental disconnection or to maintain the connection over an extended period of time.
	
	Claim 2:  The supporting member 1 includes an opening 4 that is open in a surface of the supporting member facing the ferrule 82, and 
the ferrule is larger than the opening at least in one direction orthogonal to an optical axis of the second optical surface.
Claim 3:  The supporting member 1 includes a positioning part (at least holes 4s to receive pins 73) for determining a position of the optical receptacle 16.
	Claim 7:  The optical receptacle further includes a reflective surface  51 that reflects, toward the second optical surface, the transmission light incident on the first optical surface, or reflects, toward the first optical 
	Claim 8:  The process of manufacturing the '737 device modified as proposed above with regard to claim 1 includes the recited steps.

Conclusion
	The additional references listed on the attached 892 form are considered generally relevant to the subject matter of this application.

Contact Information
Examiner:  571-272-2360
Examiner's direct supervisor:  571-272-2397
Official correspondence by fax:  571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  See http://portal.uspto.gov/external/portal for more information about the PAIR system.  Questions regarding access to the Private PAIR system may be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Michael Stahl/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        
February 24, 2021